UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         •X


MOSHE CANTY,
                                                  MEMORANDUM AND ORDER
                                                  DENYING WRIT OF HABEAS
                           Petitioner,            COBPUS


    -against-
                                                  15-CV-2058(KAM)


SUPERINTENDENT P. CHAPPIUS,



                            Appellant.

                                          -X
KIYO A. MATSUMOTO, United States District Judge:

           Pro se petitioner Moshe Canty {"Petitioner") brings

the above-captioned petition pursuant to 28 U.S.C. § 2254,

alleging that his resentencing adding a period of five years

post-release supervision violates his constitutional rights.

(ECF No. 1, Petition for a Writ of Habeas Corpus, at 3.)^              The

claims arise out of petitioner's resentencing in the Supreme

Court, Queens County, on September 19, 2012.            {Id. at 2.)    For

the reasons stated below, the petition is denied.

                                   I.   Background

            On November 18, 1999 petitioner was sentenced in New

York State Supreme Court, Kings County, to concurrent prison

terms of 20 years imprisonment based on a conviction of



      1 The page numbers cited herein refer to the page numbers assigned by the
Electronic Court Filing System ("ECF") unless otherwise indicated.
attempted murder in the second degree, ten years based on a

conviction of robbery in the first degree, and seven years based

on a conviction of criminal possession of a weapon in the second

degree.   (ECF No. 5-1, State Court Rec. at 2, 9.)   At that time,

no period of post-release supervision was imposed.    (Id.)   The

judgment was affirmed on direct appeal to the Appellate Division

of the Supreme Court, Second Department, and the petitioner's

request for leave to appeal to the New York Court of Appeals was

denied.   People v. Canty,^ 305 A.D.2d 612 (2d Dep't 2003), leave

denied, 100 N.Y.2d 579 (2003).

           On June 25, 2004 petitioner moved pursuant to New York

Criminal Procedure Law § 440.10 to vacate his judgment of

conviction on grounds of ineffective assistance of counsel.

(Petition for Writ of Habeas Corpus, 4.)    Petitioner's motion

was denied without a hearing by Kings County Supreme Court on

September 27, 2004.   (Id.)   Petitioner was granted leave to

appeal to the Appellate Division, where the motion to vacate was

denied in a decision dated September 26, 2006, affirming the

decision of the Kings County Supreme Court.     People v. Canty, 32

A.D.3d 1043 (2d Dep't 2006).     The Appellate Division held that

denial of the motion was proper because petitioner made no

showing that trial counsel's failure to contact additional alibi

witnesses prejudiced his case or deprived him of meaningful

representation.   Id. at 1044.    Petitioner then sought leave to
appeal the Appellate Division's decision, and by order dated

December 28, 2006 the request was denied.    People v. Canty^ 1

N.Y.3d 924 (2006).

          On April 9, 2007 petitioner filed a writ of habeas

corpus in the United Stated District Court for the Eastern

District of New York, claiming that the evidence presented at

trial was insufficient to support his conviction.      Canty v.

Napoli, No. 07-CV-1464, 2010 WL 1423953 (E.D.N.Y. Apr. 7, 2010).

On April 7, 2010 the petition was denied and the court held that

a rational trier of fact could conclude that the State had

proven beyond a reasonable doubt each of the '"essential

elements" of the charges.    Id. at *4.   The court denied

petitioner's application for a certificate of appealability.

Id.


          On September 19, 2012 petitioner appeared before the

Supreme Court, Kings County for resentencing pursuant to New

York Penal Law § 70.45.     (State Court Rec. at 1.)   In 2008, New

York Penal Law § 70.45 was amended to require that, "when

imposing a determinate sentence, the sentencing judge shall

state the period of post-release supervision."     Citing Smith v.

Wenderlich, 826 F.3d 641, 643 (2d Cir. 2016) (internal citations

and quotations omitted).     Petitioner objected to the re-

sentencing, arguing that the state court lacked jurisdiction to

resentence him and that the resentencing violated the double
jeopardy clause of the United States Constitution.   (Id. at 3-

5.)   The state court resentenced petitioner nunc pro tune as a

second violent felony offender to three concurrent terms of

imprisonment of, respectively, twenty years, ten years, and

seven years, along with concurrent five-year periods of post-

release supervision.   (Id.)

           Petitioner appealed the resentencing to the Appellate

Division, arguing that the addition of a period of post-release

supervision at resentencing violated his due process rights and

the prohibition against double jeopardy.    People v. Canty, 111

A.D.Sd 955 (2d Dep't 2013).    On November 27, 2013 the Appellate

Division affirmed the resentencing, holding that since the

petitioner had not yet completed his original sentence when the

resentencing took place, the inclusion of the statutorily

required period of post-release supervision did not subject him

to double jeopardy or violate his right of due process.     Id.

Petitioner sought leave to appeal the Appellate Division's

decision to the New York Court of Appeals, and by order dated

March 7, 2014 petitioner's request for leave to appeal was

denied.   People v. Canty, 22 N.Y.3d 1155 (2014).

           By pro se application dated April 7, 2015, petitioner

filed a Writ of Habeas Corpus with this court, claiming that the

addition of a period of post-release supervision at resentencing
violated his due process rights and the prohibition against

double jeopardy.   (Writ of Habeas Corpus at 1, 3.)

                             II.   Discussion


           Title 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death penalty Act of 1996 (AEDPA),

provides federal habeas relief to ''a person in custody pursuant

to the judgment of a state court . . . in violation of the

Constitution of laws and treaties of the United States . . ."

28 U.S.C. § 2254(a).   Federal courts may grant habeas relief

only where the state court decision ''was contrary to, or

involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United

States."   28 U.S.C. § 2254(d).

           To hold that a state-court adjudication was "contrary

to" a United States Supreme Court holding, the federal habeas

court must conclude that the state court arrived at a conclusion

that is the "opposite" of the conclusion reached by the Supreme

Court on a question of law or "decide[d] a case differently than

th[e Supreme] Court has on a materially indistinguishable set of

facts."    Williams v. Taylor, 529 U.S. 362, 412-13 (2000).   In

order to hold that a state court's adjudication constituted "an

unreasonable application of" a Supreme Court holding, the

district court must conclude that "the state court identifie[d]

the correct governing legal principle from th[e Supreme] Court's
decisions but unreasonably applie[d] the principle to the facts

of the prisoner's case."    Id. at 413.   "[T]his standard is

difficult to meet . . . because it was meant to be."     Harrington

V. Richter, 562 U.S. 86, 102 (2011). 'MT]he purpose of AEDPA is

to ensure that federal habeas relief functions . . . not as a

means of error correction," but rather ^''as a guard against

extreme malfunctions in the state criminal justice systems."

Greene v. Fisher, 565 U.S. 34, 43 (2011).

          In the instant case, petitioner claims that the

addition of a period of post-release supervision at a

resentencing while he was serving his custodial sentence,

violated the Constitutional prohibition against double jeopardy.

The Second Circuit has squarely addressed this issue and

rejected this argument in a similar situation in Smith v.

Wenderlich,     See Generally 826 F.3d at 641.


          In Smithf the Second Circuit considered a habeas

petition from a state prisoner who, like petitioner, challenged

the imposition of a term of post-release supervision at

resentencing.     Id. at 642-44.   The Department of Corrections and

Community Supervision notified the sentencing court in Smith

that it had sentenced the prisoner without imposing a period of

post-release supervision as required by New York Penal Law §

70.45.   Id. at 644-46.    After receiving the notification, the

court resentenced the prisoner and added a term of post-release
                                      6
supervision at resentencing.   Id.   The prisoner appealed the

resentencing, the new sentence was affirmed, and the prisoner

sought habeas relief—arguing that his resentencing violated the

prohibition against double jeopardy.    Id. at 646.


          The Second Circuit rejected the prisoner's argument

and affirmed the conviction.   Id.   The court held that "under

the deferential standard of AEDPA review, it is not contrary to

or an unreasonable application of DlFrancesco for a state court

to hold that the Double Jeopardy Clause permits the resentencing

of a prisoner while he is still in prison, when such

resentencing is necessary to impose a term of supervised release

required by statute."   Id. at 651 (referencing United States

V. DlFrancesco, 449 U.S. 117, 142-143).     Further, the court

affirmed the state court's determination that the prisoner, "had

no legitimate expectation that his determinate sentence had

become final," and therefore his double jeopardy rights were not

violated by resentencing.   (Id. at 653.)


          The Second Circuit has examined and rejected the exact

argument raised by petitioner in the instant action, with the

court in Smith explicitly holding that the imposition of post-

release supervision on an incarcerated individual at the time of

resentencing is not a violation of the prohibition against

double jeopardy.   Likewise, petitioner's resentencing to a
period of post-release supervision was not contrary to or an

unreasonable application of clearly established Supreme Court

law and thereby did not violate due process.   The Second Circuit

has analyzed relevant Supreme Court precedent in concluding that

due process is satisfied when the term of post-release

supervision is imposed by a judge.    See e.g. Earley v. Murray,

451 F.3d 71, 75-76 {2d Cir. 2006); Vincent v. Yelich, 718 F.3d

157, 163 (2d Cir. 2013) (''In [2006] . . . the Second Circuit

considered the issue for the first time, and held that a term of

PRS was not enforceable unless it had been pronounced by the

sentencing judge on the record.").    Petitioner's resentencing

took place before a judge and imposed a statutorily required

period of post-release supervision.    (State Court Rec. at 3-4.)

This procedure has been specifically authorized by the Second

Circuit, where a sentencing oversight by the sentencing judge is

corrected through a judicial proceeding.    Earley, 451 F.3d at

76.   As such, petitioner's resentencing did not violate due

process, and petitioner's claim for habeas relief is denied.
                           Ill.   Conclusion


          For the foregoing reasons, petitioner's Writ of Habeas

Corpus is denied, and the Clerk of Court is respectfully

directed to enter judgment denying and dismissing the petition,

mail a copy of this Memorandum and Order and the judgment to pro

se petitioner, note service on the docket, and close the case.



SO ORDERED.


Dated:    April 15, 2019
          Brooklyn, New York

                                           /s/
                               Hon. Kiyo A. Matsumoto
                               United States District Judge
